1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 30,807

10 JOSEPH ANTHONY GARCIA,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14 Gary K. King, Attorney General
15 Andrew S. Montgomery, Assistant Attorney General
16 Santa Fe, NM

17 for Appellant

18 Law Offices of Michael L. Stout
19 Michael L. Stout
20 Las Cruces, NM

21 for Appellee


22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
1        The State appeals the district court order granting a new trial to Defendant. We

2 proposed to affirm in a calendar notice. In response, the State filed a “Notice of Non-

3 Intention to File Memorandum in Response to Notice of Proposed Summary




                                             2
1 Disposition.” Therefore, for the reasons discussed in our calendar notice, we affirm.

2        IT IS SO ORDERED.

3                                               _______________________________
4                                               MICHAEL E. VIGIL, Judge

5 WE CONCUR:


6 _________________________________
7 MICHAEL D. BUSTAMANTE, Judge



8 _________________________________
9 JONATHAN B. SUTIN, Judge




                                            3